Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnathan Winter on March 18, 2021.

The application has been amended as follows: 

In The Claims:
Claims 24-27 have been canceled.  New claims 28-31 have been added as follows:
28.  Method of manufacturing by additive synthesis comprising the following steps:
- obtaining data concerning an applicator; and
- performing additive synthesis of the applicator using the data wherein the applicator comprises:
- protuberances, and
- supports including at least three supports which support said protuberances, the supports being arranged in a non-uniform manner along a longitudinal axis of said applicator
wherein at least one of the supports comprises at least two through-holes, at least one of the supports is formed by a branching of branches, the branching forming the at least two through-holes;
wherein the supports are made along the longitudinal axis of the applicator and at least two of the supports one after the other form a cell between them, the cell crosses a longitudinal axis of the applicator and comprises at least two cells which communicate with each other via at least one of the at least two through-holes in one of the supports.



29.  A computer file comprising data that can be used by a computer program to control the implementation of a computer implemented method, the computer implemented method comprising: 
- obtaining data concerning an applicator; and
- performing additive synthesis of the applicator using the data wherein the applicator comprises:
- protuberances, and
- supports including at least three supports which support said protuberances, the supports being arranged in a non-uniform manner along a longitudinal axis of said applicator
wherein at least one of the supports comprises at least two through-holes, at least one of the supports is formed by a branching of branches, the branching forming the at least two through-holes;
wherein the supports are made along the longitudinal axis of the applicator and at least two of the supports one after the other form a cell between them, the cell crosses a longitudinal axis of the applicator and comprises at least two cells which communicate with each other via at least one of the at least two through-holes in one of the supports.

30.  The computer file of claim 29 wherein the computer file is stored on an electronic storage medium comprising stored data to implement the method.

     31. The computer file of claim 29 wherein the computer file is provided by download on a telecommunication network.

The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed with the amendments of 12/28/20 have been considered and found to be persuasive.  The previous rejections have been withdrawn as the references of record, taken alone or in combination, do not disclose the cosmetic product applicator recited in claim 1, including the claimed protuberances, supports including the claimed through holes and branches, wherein at least two of the supports, one after the other, form a cell between them with the cell crossing a longitudinal 
Claims 28-31 have been added to incorporate subject matter of originally filed claims 24-27, including the limitations of allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772